               Case 19-32231-jal              Doc 1        Filed 07/17/19             Entered 07/17/19 10:56:56                 Page 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF KENTUCKY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                INSIGHT TERMINAL SOLUTIONS, LLC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed           FKA Insight Energy Solutions, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number         XX-XXX0752
     (EIN)


4.   Debtor's address              Principal place of business                                   Mailing address, if different from principal place of
                                                                                                 business

                                  6100 Dutchmans Lane
                                  9th Floor
                                  Louisville, KY 40205-3284
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                      Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       insightterminals.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 Case 19-32231-jal                Doc 1          Filed 07/17/19           Entered 07/17/19 10:56:56                        Page 2 of 7
Debtor    INSIGHT TERMINAL SOLUTIONS, LLC.                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4831

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                 Case number
                                                 District                                  When                                 Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Insight Terminal Holdings, LLC                                  Relationship            Parent
                                                            Western District
                                                 District   Kentucky                       When      Concurrent             Case number, if known   Unknown




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                Case 19-32231-jal              Doc 1        Filed 07/17/19             Entered 07/17/19 10:56:56                     Page 3 of 7
Debtor   INSIGHT TERMINAL SOLUTIONS, LLC.                                                          Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-32231-jal            Doc 1        Filed 07/17/19             Entered 07/17/19 10:56:56                    Page 4 of 7
Debtor    INSIGHT TERMINAL SOLUTIONS, LLC.                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      07/17/2019
                                                  MM / DD / YYYY


                             X   John S. Siegel, Jr.                                                      John J. Siegel, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/Andrew D. Stosberg                                                     Date 07/17/2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Andrew D. Stosberg
                                 Printed name

                                 MIDDLETON REUTLINGER
                                 Firm name

                                 401 S.4th Street, Suite 2600
                                 Louisville, KY 40202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (502)625-2734                 Email address      astosberg@middletonlaw.com

                                  KY87969
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 19-32231-jal                    Doc 1        Filed 07/17/19            Entered 07/17/19 10:56:56                            Page 5 of 7


 Fill in this information to identify the case:
 Debtor name INSIGHT TERMINAL SOLUTIONS, LLC.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alameda (CA)                    Evelyn Parodi                   Transfer taxes                                                                                         $105,367.50
 County
 Clerk-Recorder                  eparodi@oaklandc
 City of Oakland                 a.gov
 1106 Madison Street             510-238-7024
 Oakland, CA 94607
 Autumn Wind                                                     Deposit account        Contingent               $7,100,000.00                         $0.00               Unknown
 Lending LLC                                                     with U.S. Bank         Unliquidated
 1999 Avenue of the                                              and Maaterial          Disputed
 Stars                                                           Contracts
 Suite 2040
 Los Angeles, CA
 90067
 California Capital &            Karim Macedo      Port legal fees                      Contingent                                                                    $1,791,053.87
 Investments Group                                 and related                          Unliquidated
 300 Frank H. Ogawa              kmacedo@californi expenses                             Disputed
 Plaza                           agroup.com
 Suite 340                       510-463-6355
 Oakland, CA 94612
 Halas Energy LLC                Lisa Jarrett                    Repayment for                                                                                            $37,828.57
 6100 Dutchamsn                                                  credit card
 Lane                            ljarrett@insightter             charges for travel
 9th Floor                       minals.com                      expenses
 Louisville, KY 40205            502-855-5179
 Hanson Bridgett                 George Celdran                  Attorneys                                                                                                $49,237.80
 425 Market Street
 26th Floor                      AR@hansonbridge
 San Francisco, CA               tt.com
 94105                           415-995-5896
 Manatt LLP                      GD Kieffer      Attorneys                              Contingent                                                                      $169,288.64
 11355 West                                                                             Unliquidated
 Olympic Blvd.                                                                          Disputed
 Los Angeles, CA                 310-312-4000
 90064-1614




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-32231-jal                    Doc 1       Filed 07/17/19             Entered 07/17/19 10:56:56                            Page 6 of 7


 Debtor    INSIGHT TERMINAL SOLUTIONS, LLC.                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Millcreek                       David Carter                    Engineering Firm                                                                                       $169,288.64
 Engineering Co.                                                 for Port
 ATTN: Accounting                Davidc@millcreeke
 1011 East Murray                ng.com
 Holladay Rd.                    801-904-2260
 Suite 200
 Salt Lake City, UT
 84117
 Morgan, Lewis &                 Charlene Shimada                Attorneys                                                                                                $33,648.09
 Bockius LLP
 101 Park Avenue                 charlene.shimada
 New York, NY                    @morganlewis.co
 10178-0060                      m
                                 415-442-1475
 Oasis Aviation LLC              Lisa Jarrett
                                          Transportation                                                                                                                    $6,737.74
 6100 Dutchmans
 Lane, 9th Floor      ljarrett@insightter
 Louisville, KY 40205 minals.com
                      502-855-5179
 ORB Advisory         Omar Benjamin       Consulting work                                                                                                                 $42,500.00
 Group, LLC
 484 Lake Park Ave    omar@orbadvisory
 Oakland, CA 94610    group.com
                      510-842-5530
 Raffaniell &         Jamie Loving        Lobbiest                                      Contingent                                                                        $80,000.00
 Associates LLC                                                                         Unliquidated
 800 Maine Avenue,    Jamie.Loving@lob                                                  Disputed
 S.W. Suite 700       bydc.om
 Washington, DC       202-544-8737
 20024




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-32231-jal   Doc 1   Filed 07/17/19   Entered 07/17/19 10:56:56   Page 7 of 7


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Alameda (CA) County Clerk-Recorder
                         City of Oakland
                         1106 Madison Street
                         Oakland, CA 94607

                         Autumn Wind Lending LLC
                         1999 Avenue of the Stars
                         Suite 2040
                         Los Angeles, CA 90067

                         California Capital & Investments Group
                         300 Frank H. Ogawa Plaza
                         Suite 340
                         Oakland, CA 94612

                         Halas Energy LLC
                         6100 Dutchamsn Lane
                         9th Floor
                         Louisville, KY 40205

                         Hanson Bridgett
                         425 Market Street
                         26th Floor
                         San Francisco, CA 94105

                         Insight Terminal Holdings, LLC
                         6100 Dutchmans Lane
                         9th Floor
                         Louisville, KY 40205

                         Manatt LLP
                         11355 West Olympic Blvd.
                         Los Angeles, CA 90064-1614

                         Millcreek Engineering Co.
                         ATTN: Accounting
                         1011 East Murray Holladay Rd.
                         Suite 200
                         Salt Lake City, UT 84117

                         Morgan, Lewis & Bockius LLP
                         101 Park Avenue
                         New York, NY 10178-0060

                         Oasis Aviation LLC
                         6100 Dutchmans Lane, 9th Floor
                         Louisville, KY 40205

                         ORB Advisory Group, LLC
                         484 Lake Park Ave
                         Oakland, CA 94610

                         Raffaniell & Associates LLC
                         800 Maine Avenue, S.W. Suite 700
                         Washington, DC 20024
